DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 22, 2020, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lee et al., (herein after “Lee”) article entitled “Automatic folder allocation system using Bayesian-support vector machines hybrid classification approach” in view of Gates et al., (herein after “Gates”) US 2015/0039618.
As to claim 1, Lee discloses a method comprising:
determining, by the one or more processors of a computing device, that a file is to be saved to a storage device of the computing device (see page 295, col.2, determining appropriate folder or directory to store a file);
generating, by the one or more processors, a particular name of the file based on the ordered set of topics (see page 295, abstract, and col.2 creating a new text document to store in a computer storage and classifying the new text documents and allocating the most appropriate folder); and
automatically saving, by the one or more processors, the file with the particular name (see page 295, abstract, and col.2, automatically allocating the right folder for text documents in computers).
However, Lee does not explicitly disclose the claimed “performing, by the one or more processors, an analysis of contents of the file to create a bag of words;
performing, by the one or more processors, a Latent Dirichlet Allocation of the bag of words; determining, by the one or more processors and based on the Latent Dirichlet Allocation, a plurality of topics included in the file;
ordering, by the one or more processors, the plurality of topics in a descending order of a frequency of individual topics in the plurality of topics to create an ordered set of topics”.
Meanwhile, discloses the claimed “performing, by the one or more processors, an analysis of contents of the file to create a bag of words (see [0023], generate a document for the user using a bag of words representation to estimate the content types (or topics) only by analyzing the user information and other external text contents associated with the users);
performing, by the one or more processors, a Latent Dirichlet Allocation of the bag of words; determining, by the one or more processors and based on the Latent Dirichlet Allocation, a plurality of topics included in the file (see [0028], apply Latent Dirichlet Allocation (LDA), a generative topic modeling technique, to discover the topics from a collection of documents. LDA is a probabilistic generative model for collections of discrete data such as text collections);
ordering, by the one or more processors, the plurality of topics in a descending order of a frequency of individual topics in the plurality of topics to create an ordered set of topics (see [0027], applying a topic classification technique to label each document with one or more topics in predefined topic categories, wherein if an organization has defined a list of topics which are considered to be sensitive, the classifier identifies documents belonging to these sensitive topics).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the teaching of Lee to perform an analysis of contents of the file to create a bag of words in order to reduce time consumption.

As to claim 2, the combination of Lee and Gates discloses the invention as claimed. In addition, Lee discloses the method of claim 1, further comprising: determining a folder name of a folder in which to store the file based on the ordered set of topics (see section 3).

As to claim 3, the combination of Lee and Gates discloses the invention as claimed. In addition, Lee discloses the method of claim 2, further comprising:
determining that an existing folder among a set of accessible folders has the folder name (see section 3); and
saving the file in the existing folder (see page 295, abstract, col.2 and section 3).

As to claim 4, the combination of Lee and Gates discloses the invention as claimed. In addition, Lee discloses the method of claim 2, further comprising:
determining that a set of accessible folders does not include a particular folder with the folder name (see session 4.2);
creating a new folder with the folder name (see page 295, abstract, and col.2); and
 saving the file in the new folder (see page 295, abstract, col.2 and section 3).
As to claim 5, the combination of Lee and Gates discloses the invention as claimed. In addition, Lee discloses the method of claim 1, wherein performing the analysis of the contents of the file to create the bag of words comprises: 
determining one or more images in the file (see page 300, col.2, session 4.2);
performing a second analysis of the one or more images to create a second bag of words(see page 300, col.2, session 4.2, page 304, col.2).
Gates discloses the claimed determining text included in the file (see [0023] and [0024];
performing a first analysis of the text to create a first bag of words (see [0023], generate a document for the user using a bag of words representation to estimate the content types (or topics) only by analyzing the user information and other external text contents associated with the users);
combining the first bag of words and the second bag of words to create the bag of words(see [0023] and [0024], combining the documents of all users of the computer (e.g., collected and generated at 104)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the teaching of Lee for the teaching of Gates in order to reduce time consumption.

As to claims 9-11, claims 9-11 are computer device for performing the method of claims 1-5 above. They are rejected under the same rationale.

As to claims 14-18, claims 14-18 are non-transitory computer readable medium having stored therein instructions for executing the method of claims 1-5 above. They are rejected under the same rationale.
Allowable Subject Matter
Claims 6-7, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0370365 (involved in a hierarchical namespace service can execute file system commands in flat namespace storage system without having to physically move the file or move the folder in storage);

US 10,884,979 (involved in automatically ingesting and filing documents in a database having a plurality of file locations. An electronic file having one or more documents is received. For each document in the received file, text data is identified and used to generate a plurality of suggested file locations for the received documents. Machine learning systems may be used to enhance the accuracy of suggested file locations);

US 9,449,080 (involved in allowing users to effectively access information contained in a document in an organized way without need to open the document and spend time to locate the information);

US 9,483,532 (involved in organizing and transforming unstructured data into forms, so that a user can easily and quickly find needed documents, and information focus of segments can be identified and presented to the user for efficient information search or quick evaluation before committing time and effort to reading entire content).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 15, 2022